


110 HR 5191 IH: To prohibit the use of Federal funds to carry out the

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5191
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To prohibit the use of Federal funds to carry out the
		  highway project known as the Trans-Texas
		  Corridor.
	
	
		1.Prohibition on use of Federal
			 funds for Trans-Texas Corridor projectNo Federal funds appropriated or made
			 available before, on, or after the date of enactment of this Act may be used by
			 a unit of Federal, State, or local government to carry out the highway project
			 known as the Trans-Texas Corridor.
		
